DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	Applicant's submission filed on 04 March 2021 [hereinafter Response], has been entered, where:
Claims 1, 7, and 13 have been amended.
Claims 2, 4, 8, 10, 14, and 16 have been cancelled.
Claims 1, 3, 5-7, 9, 11-13, 15, and 17-24 are pending.
Claims 1, 3, 5-7, 9, 11-13, 15, and 17-24 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	The rejection to claims 13, 15, 17, 18, 23, and 24 under 35 U.S.C. § 101 because the broadest reasonable interpretation of the term "machine-readable medium” covers both statutory and non-statutory embodiments is withdrawn in view of the amendment to claim 13 as being directed to a non-transitory machine-readable medium.
5.	Claims 1, 3, 5-7, 9, 11-13, 15 and 17-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a clustering system for analyzing data. 
Claim 1 recites:
A clustering system for analyzing a cluster, the clustering system comprising: 
one or more processors; and
a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the clustering system to perform operations comprising, at least:
calculating a Distance Angular Measure (DAM) for a plurality of observations associated with a consumer preference, . . . ;
classifying a first subset of the plurality of observations in a first cluster based at least in part on the calculated DAM indicating a curvilinear boundary that separates the first subset of the plurality of observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of observations classified in a second cluster, ; and
causing display, on one or more output components, information . . . .
Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying a plurality of observations through a Distance Angular Measure calculation. 
The instant claim recites a clustering system, which falls under the four categories of Section 101. 

“calculating a Distance Angular Measure (DAM) for a plurality of observations associated with a consumer preference,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping.
“classifying a first and a second subset of the plurality of observations based at least in part on the calculated DAM indicating curvilinear boundary, “which is an act of evaluating data that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping.
“causing display information,” which are acts of conveying information that can be practically performed by a human with the aid of pencil and paper.
Under Prong two of Step 2A of the analysis, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of “one or more processors,” “a memory”, and “one or more output components” in the calculating, classifying, and causing display steps. The “one or more processors” “a memory”, and “one or more output components,” of the steps is recited at a high-level of generality (i.e., as a generic processor, memory, and output device, performing a generic computer function of calculating, classifying, and causing display) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The Applicant’s amendment to now recite “a plurality of observations associated with consumer preference” does not go beyond generally linking the use of the judicial exception to a particular technological environment, and accordingly, does not transform the claim into patent-eligible subject matter.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, memory, and output device to perform the calculating, classifying, and causing display steps for data classification that amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 recites:
A computer-implemented method for analyzing observations, the method comprising:
calculating, by one or more processors, a Distance Angular Measure (DAM) for a plurality of observations associated with a consumer preference, . . . ;
classifying, by the one or more processors, a first subset of the plurality of observations in a first cluster based at least in part on the calculated DAM indicating a curvilinear boundary that separates the first subset of the plurality of observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of observations classified in a first cluster,; and
causing display, on one or more output components, information . . . .
Claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying a plurality of observations through a Distance Angular Measure calculation. 
The instant claim recites a clustering system, which falls under the four categories of Section 101. 
Under Prong one of Step 2A, the claim recites the steps of evaluating information that can be practically performed in the human mind. The claim recites the steps of:
“calculating a Distance Angular Measure (DAM) for a plurality of observations associated with a consumer preference,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping.
“classifying a first and a second subset of the plurality of observations based at least in part on the calculated DAM indicating curvilinear boundary,” which is an act of evaluating data that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping.
“causing display information,” which is an act of conveying information that can be practically performed by a human with the aid of pencil and paper.
Under Prong two of Step 2A of the analysis, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of “one or more processors” “a memory”, and “one or more output components” in the calculating, classifying, and causing display steps. The “one or more processors”, “a memory”, and “one or more output components,” of the steps is recited at a high-level of generality (i.e., as a generic processor, memory, and output device, performing a generic computer function of calculating, classifying, and causing display) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The Applicant’s amendment to now recite “a plurality of observations associated with consumer preference,” does not go beyond generally linking the use of the judicial exception to a particular technological environment, and accordingly, does not transform the claim into patent-eligible subject matter.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, memory, and output device to perform the calculating, classifying, and causing display steps for data classification that amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claim because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Claim 13 recites:
A non-transitory machine-readable medium carrying instructions which, when read by a machine, cause the machine to perform operations comprising, at least:

calculating a Distance Angular Measure (DAM) for a plurality of observations associated with a consumer preference, . . . ;
classifying a first subset of the plurality of observations in a first cluster based at least in part on the calculated DAM indicating a curvilinear boundary that separates the first subset of the plurality of observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of observations in a second cluster; and
causing display, on one or more output components, information . . . .
Claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying a plurality of observations through a Distance Angular Measure calculation. 
The instant claim recites a clustering system, which falls under the four categories of Section 101. 
Under Prong 1 of Step 2A, the claim recites the steps of evaluating information that can be practically performed in the human mind. The claim recites the steps of:
“calculating a Distance Angular Measure (DAM) for a plurality of observations associated with a consumer preference,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping.
“classifying a first and a second subset of the plurality of observations based at least in part on the calculated DAM indicating curvilinear boundary,” which is an act of evaluating data that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping.
“causing display information,” which is an act of conveying information that can be practically performed by a human with the aid of pencil and paper. Thus, this step is an abstract idea in the “mental process” grouping.
Under Prong 2 of Step 2A of the analysis, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of “one or more processors” “a memory”, and “one or more output components” in the calculating, classifying, and causing display steps. The “one or more processors” “a memory”, and “one or more output components,” of the steps is recited at a high-level of generality (i.e., as a generic processor, memory, and output device, performing a generic computer function of calculating, classifying, and causing display) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The Applicant’s amendment to now recite “a plurality of observations associated with consumer preference,” does not go beyond generally linking the use of the judicial exception to a particular technological environment, and accordingly, does not transform the claim into patent-eligible subject matter.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, memory, and output device to perform the calculating, classifying, and causing display steps for data classification that amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claim because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
6.	Claims 3, 5, 6, 19, and 20 do not include language that would preclude the steps of calculating, classifying, and causing display of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 3 recites the “system of claim 1, wherein a cluster variation . . . of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
         is defined by an algorithm comprising:
            
                
                    
                        
                            
                                σ
                            
                            
                                C
                            
                            
                                2
                            
                        
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    →
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        
                                            
                                                C
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         , where             
                
                    
                        
                            
                                C
                            
                            →
                        
                    
                    
                        j
                    
                
            
         is a center of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,             
                
                    
                        x
                    
                    →
                
                ∈
                
                    
                        C
                    
                    
                        j
                    
                
            
         and             
                
                    
                        N
                    
                    
                        
                            
                                C
                            
                            
                                j
                            
                        
                    
                
            
         is a quantity of observations or points in             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping.
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the “system of claim 1, wherein a distance between two points in a cluster is defined by an algorithm comprising:
            
                φ
                
                    
                        
                            
                                x
                            
                            →
                        
                        ,
                        
                            
                                y
                            
                            →
                        
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                
                                →
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                →
                            
                        
                    
                
            
        
,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the “system of claim 1, wherein the angular component includes a cosine function,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 19 recites the “system of claim 1, wherein the distance component is calculated based at least in part on a distance measure,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the “system of claim 1, wherein the distance component is calculated based at least in part on a normalized function,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
7.	Claims 9, 11, 12, 21, and 22 do not include language that would preclude the steps of calculating, classifying, and causing display of claim 7 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 9 recites the “method of claim 7, further comprising defining a cluster variation . . . of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
         by an algorithm comprising:
            
                
                    
                        
                            
                                σ
                            
                            
                                C
                            
                            
                                2
                            
                        
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    →
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        
                                            
                                                C
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         , where             
                
                    
                        
                            
                                C
                            
                            →
                        
                    
                    
                        j
                    
                
            
         is a center of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,             
                
                    
                        x
                    
                    →
                
                ∈
                
                    
                        C
                    
                    
                        j
                    
                
            
         and             
                
                    
                        N
                    
                    
                        
                            
                                C
                            
                            
                                j
                            
                        
                    
                
            
         is the quantity of observations or points in             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 11 recites the “method of claim 7, further comprising defining wherein a distance . . . between two points in a cluster is defined by an algorithm comprising:
            
                φ
                
                    
                        
                            
                                x
                            
                            →
                        
                        ,
                        
                            
                                y
                            
                            →
                        
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                
                                →
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                →
                            
                        
                    
                
            
        .”
which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 12 recites that “method of claim 7, further comprising including a cosine function into the angular component,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 21 recites the “method of claim 7, wherein the distance component is calculated based at least in part on a distance measure,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 22 recites the “method of claim 7, wherein the distance component is calculated based at least in part on a normalized function,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
8.	Claims 15, 17, 18, 23, and 24 do not include language that would preclude the steps of calculating, classifying, and causing display of claim 13 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 15 recites the “medium of claim 13, wherein a cluster variation . . . of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
         is defined by an algorithm comprising:
            
                
                    
                        
                            
                                σ
                            
                            
                                C
                            
                            
                                2
                            
                        
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    →
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        
                                            
                                                C
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         , where             
                
                    
                        
                            
                                C
                            
                            →
                        
                    
                    
                        j
                    
                
            
         is a center of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,             
                
                    
                        x
                    
                    →
                
                ∈
                
                    
                        C
                    
                    
                        j
                    
                
            
         and             
                
                    
                        N
                    
                    
                        
                            
                                C
                            
                            
                                j
                            
                        
                    
                
            
         is a quantity of observations or points in             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 17 recites the “medium of claim 13, wherein a distance between two points in a cluster is defined by an algorithm comprising:
            
                φ
                
                    
                        
                            
                                x
                            
                            →
                        
                        ,
                        
                            
                                y
                            
                            →
                        
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                
                                →
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                →
                            
                        
                    
                
            
        ,”
which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 18 recites the “medium of claim 13, wherein the angular component includes a cosine function,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 23 recites the “medium of claim 13, wherein the distance component is calculated based at least in part on a distance measure,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 24 recites the “medium of claim 13, wherein the distance component is calculated based at least in part on a normalized function,” which is a mathematical process that can practically be performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 6, 7, 12, 13 and 18-24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20080180446 to Gallivan [hereinafter Gallivan ‘446] in view of US Published Application20110078099 to Weston et al. [hereinafter Weston]. .
Regarding claims 1, 7, and 13, Gallivan ‘446 teaches [a] system (Gallivan ‘446 cl. 1) for analyzing observations, the system (Examiner notes that to visualize a cluster is to analyze the cluster, Gallivan ‘446 ¶ 0011 teaches reorienting data clusters to properly visualize independent and dependent variables while preserving cluster radii and relative angles from a common axis drawn through a common origin), the clustering system comprising:
one or more processors; and a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations (Gallivan ‘446 ¶ 0034 teaches cluster display system 11, are . . . computing devices consisting of a central processing unit (CPU) (that is, one or more processors), [and] random access memory (RAM) . . . . Program code, including software programs, and data are loaded into the RAM for execution and processing by the CPU (that is, cause the system to perform operations)) comprising, at least:
calculating a Distance Angular Measure (DAM) for a plurality of observations associated with consumer preference, the DAM indicating a distance component and an angular component for the plurality of observations (Gallivan ‘446 Fig. 2 teaches (Examiner annotations in text boxes):

    PNG
    media_image1.png
    381
    441
    media_image1.png
    Greyscale

Gallivan ‘446, Abstract, teaches [c]lusters are maintained within a display, Each cluster includes a center located at a distance relative to the common origin for the display and a radius measured from the center. A pair of clusters is selected an a bounding region is determined for each cluster in the pair by forming a pair of tangent vectors about the cluster; Gallivan ‘446 ¶ 0041 teaches that [f]or each cluster 33-36 (shown in FIG. 2), the radii r is an independent variable. The distances d 56-59 (shown in FIG. 3) and angles θ 52-55 (shown in FIG. 3) are also independent variables. However, the distances d 56-59 (distance component) and angles θ 52-55 (angular component) are correlated; Gallivan ‘446, Fig. 3 teaches (Examiner annotations in text boxes) a graph 50:

    PNG
    media_image2.png
    375
    573
    media_image2.png
    Greyscale

Gallivan ‘446 ¶¶ 0038-39 teaches graph 50 showing, by way of example, the polar coordinates of the overlapping clusters 33-36 of FIG. 2. Each cluster 33-36 is oriented at a fixed angle θ 52-55 (that is, angular component) along a common axis x 51 drawn through the common origin 32. . . . Referring back to FIG. 2, the radius r 41-44 (shown in FIG. 2) of each cluster 33-36 signifies the number of documents attracted to the cluster. The distance d 56-59 (that is, distance component) increases as the similarity of concepts represented by each cluster 33-36 decreases; see also Gallivan ‘446 ¶ 0055 equation (1) that teaches a distance component and an angular component:

    PNG
    media_image3.png
    45
    556
    media_image3.png
    Greyscale

(that is, calculating a Distance Angular Measure (DAM) for the a plurality of observations, the DAM indicating a distance component and an angular component for the plurality of observations));
* * *
and causing display, on one or more output components (Gallivan ‘446 ¶ 0031 teaches a cluster display system (that is, on one or more output components), information corresponding to the first cluster and the second cluster (Gallivan ‘446 ¶ 0048 teaches the reoriented clusters 17 are displayed (block 124) (that is, causing display . . . information corresponding to the first cluster and the second cluster)).
Though Gallivan ‘446 teaches the feature of distance and radial components relating to clusters, Gallivan ‘446, however, does not explicitly teach -
* * *
classifying a first subset of the plurality of observations in a first cluster based at least in part on the calculated DAM indicating a curvilinear boundary that separates the first subset of the plurality of observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of observations classified in a second cluster, the calculated DAM indicating that the second subset of the plurality of observations has a second variance level corresponding to a second consumer preference; and
* * *
But Weston teaches-
* * *
classifying a first subset of the plurality of observations in a first cluster based at least in part on the calculated DAM indicating a curvilinear boundary that separates the first subset of the plurality of observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of observations classified in a second cluster, the calculated DAM indicating that the second subset of the plurality of observations has a second variance level corresponding to a second consumer preference (Weston Fig. 13a teaches (Examiner’s annotation in dashed text boxes) FIGS. 13 a-b are plots of the results of a sparse SVM and a classical SVM, respectively, using a RBF [(a Radial Basis Function)], that is, indicating . . . an angular component) kernel with a value of σ=0.1:

    PNG
    media_image4.png
    458
    597
    media_image4.png
    Greyscale

Weston, Abstract, teaches [a] group of features that has been identified as “significant” in being able to separate data into classes is evaluated using a support vector machine which separates the dataset into classes one feature at a time. After separation, an extremal margin value is assigned to each feature based on the distance between the lowest feature value in the first class and the highest feature value in the second class (that is, “the distance” is a distance component);
[Examiner note: Weston, in view of the “Radial Basis Function kernel” and the “distance” teaches, inter alia, the feature of a calculated Distance Angular Measure indicating a curvilinear boundary that separates the first subset . . . from a second subset of the plurality of observations classified in a second cluster];
Also, Weston ¶ 0123 teaches that [a]lthough standard deviation seems to remain fairly constant, the other preprocessing step selected was to divide the gene expression values (that is, a plurality of observations) by the standard deviation to obtain centered data of standardized variance (that is, the first and the second subset have a first variance level and a second variance level)); and
* * *
Gallivan ‘446 and Weston are from the same or similar field of endeavor. Gallivan ‘446 teaches reorienting clusters within a display. Weston teaches a non-linear, or curvilinear, boundary between first and second subsets of a plurality of observations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Gallivan ‘446 pertaining to cluster orientation and display with the non-linear boundary observation separations of Weston. 
The motivation for doing so is because the goal of kernel space feature selection, such as a radial basis function kernel, is usually one of improving generalization performance rather than improving running time or attempting to interpret the decision rule. (Weston ¶ 0203).
Regarding claims 6, 12 and 18, the combination of Gallivan ‘446 and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Gallivan ‘446 also teaches -
wherein the angular component includes a cosine function (Gallivan ‘446 ¶ 0009 teaches [c]lusters located along the same vector are similar in theme as are those clusters located on vectors having a small cosine rotation from each other; see also Gallivan ‘446 ¶ 0055 & FIG. 11 regarding “block 171” and equation (1) (cosine function)).
Regarding claims 19, 21, and 23, the combination of Gallivan ‘446 and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Gallivan ‘446 teaches -
wherein the distance component is calculated based at least in part on a distance measure (Gallivan ‘446 ¶ 0012 teaches [t]he distance (magnitude) of the center ci of each cluster from a common origin (that is, the distance component is calculated based at least in part on a distance measure)).
Regarding claims 20, 22, and 24, the combination of Gallivan ‘446 and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Weston teaches -
wherein the distance component calculated based at least in part on a normalized function (Weston ¶ 0123 teaches [a]nother pre-processing step involved normalizing the data across all samples by subtracting the mean (that is, calculated based at least in part on a normalized function);
[Examiner note: as the pre-processing step of Weston includes “normalizing the data across all samples”, the distance component is accordingly calculated based at least in part on a normalized function]).
12.	Claims 3, 5, 9, 11, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20080180446 to Gallivan [hereinafter Gallivan ‘446] in view of US Published Application20110078099 to Weston et al. [hereinafter Weston] , and further in view of US Published Application 20030097352 to Gutta et al. [hereinafter Gutta].
Regarding claims 3, 9, and 15, the combination of Gallivan ‘446 and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above. 
Though Gallivan ‘446 and Weston teach the features of calculating and classifying data about a non-linear, or curvilinear, boundary based at least in part on a distance angle measure based on a pre-defined variances, the combination of Gallivan ‘446 and Weston, however, does not explicitly teach - 
wherein a cluster variation of a cluster Cj is defined by an algorithm comprising:
                        
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            C
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        ∈
                                        
                                            
                                                C
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        →
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    C
                                                                
                                                                →
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     , where                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of a cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is a quantity of observations or points in                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    
But Gutta teaches -
wherein the cluster variation of a cluster Cj is defined by an algorithm comprising:
                        
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            C
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        ∈
                                        
                                            
                                                C
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        →
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    C
                                                                
                                                                →
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     , where                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of a cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is a quantity of observations or points in                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     (Gutta, Abstract, teaches a clustering routine partitions [a data set] into clusters, such that points . . . in one cluster are closer to the mean (that is, the mean distribution indicates where                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of the cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ) of that cluster than any other cluster (that is,                         
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is a number of observations or points in                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ); Gutta ¶ 0029 teaches clustering routine 400 calls the mean computation routine 500 to compute the symbolic mean of a cluster (that is                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of the cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ); for cluster variation, Gutta ¶ 0044-45 & FIG. 5 teaches that [f]or numerical data, the mean is the value that minimizes the variance (that is, cluster variation). . . . [T]he mean of a cluster can be defined by finding the value of xμ that minimizes intra-cluster variance . . . ,                         
                            V
                            a
                            r
                            
                                
                                    J
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        ∈
                                        J
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            μ
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , [and] Cluster radius                         
                            R
                            
                                
                                    J
                                
                            
                            =
                            
                                V
                                a
                                r
                                (
                                J
                                )
                            
                        
                    , where J is a cluster of [points] from the same class . . ., xi is a symbolic feature value for show i, and xμ is a feature value from one of the [points] in [cluster] J such that it minimizes Var (J); 
[Examiner notes that defining an element based on a certain formula would involve ordinary skill in the art as of the effective filing date of the Applicant’s invention and a matter of mathematical manipulation; see also, e.g., Weisstein "Variance." From MathWorld--A Wolfram Web Resource. http://mathworld.wolfram.com/Variance.html); Examiner also notes that the value range of                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is unbounded, and accordingly, includes “zero”, causing the cluster variation to be likewise unbounded]).
Gallivan ‘446, Weston, and Gutta are from the same or similar field of endeavor. Gallivan ‘446 teaches reorienting clusters within a display. Weston teaches a non-linear, or curvilinear, boundary between first and second subsets of a plurality of observations. Gutta teaches petitioning a data set into clusters such that points in one cluster are closer to the mean of that cluster than any other cluster. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Gallivan ‘446 and Weston pertaining to data classification about a non-linear, or curvilinear, boundary within a cluster orientation having a pre-defined variance for display with the data set clustering of Gutta.
The motivation for doing so is to be able to provide recommendations to a user before a user history is available. (Gutta, Abstract).
Regarding claims 5, 11, and 17, the combination of Gallivan ‘446 and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above. 
Though Gallivan ‘446 and Weston teach the features of calculating and classifying data based at least in part on a distance / angle measure including Euclidean distances being based on a pre-defined variances, the combination of Gallivan ‘446 and Weston, however, does not explicitly teach -
wherein a distance between two points in a cluster is defined by an algorithm comprising:
                
                    φ
                    
                        
                            
                                
                                    x
                                
                                →
                            
                            ,
                            
                                
                                    y
                                
                                →
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        x
                                    
                                    →
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        y
                                    
                                    →
                                
                            
                        
                    
                
            
But Gutta teaches -
wherein a distance between two points in the cluster is defined by an algorithm comprising:
                
                    φ
                    
                        
                            
                                
                                    x
                                
                                →
                            
                            ,
                            
                                
                                    y
                                
                                →
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        x
                                    
                                    →
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        y
                                    
                                    →
                                
                            
                        
                    
                
            
(Gutta ¶¶ 0059-60 teaches [a]ccording to [a modified value difference metric] the distance, δ, between two values, V1 and V2, for a specific feature is given by:
                         
                            δ
                            
                                
                                    V
                                    1
                                    ,
                                     
                                    V
                                    2
                                
                            
                            =
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            C
                                                            l
                                                            i
                                                        
                                                        
                                                            C
                                                            1
                                                        
                                                    
                                                    -
                                                    C
                                                    2
                                                    i
                                                    /
                                                    C
                                                    2
                                                
                                            
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                    ;
[Examiner notes that defining an element based on a certain formula would involve ordinary skill in the art as of the effective filing date of the Applicant’s invention and a matter of mathematical manipulation, see, e.g., Singh et al., “K-means with Three Different Distance Metrics” (Int’l Journal of Computer Appl’n - April 2013)]).
Gallivan ‘446, Weston and Gutta are from the same or similar field of endeavor. Gallivan ‘446 teaches reorienting clusters within a display. Weston teaches a non-linear, or curvilinear, boundary between first and second subsets of a plurality of observations. Gutta teaches petitioning a data set into clusters such that points in one cluster are closer to the mean of that cluster than any other cluster. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Gallivan ‘446 and Weston pertaining to data classification about a non-linear, or curvilinear, boundary within a cluster orientation and within a pre-defined variance for display with the data set clustering of Gutta.
The motivation for doing so is to be able to provide recommendations to a user before a user history is available. (Gutta, Abstract).
Response to Arguments
13.	Examiner has fully considered Applicant’s arguments, and responds below.
14.	Applicant argues with respect to Section 101, “claims 1, 3, 5-7, 9, 11-13, 15, and 17-24 are not directed to a judicial exception because each of these claims recite features that are integrated into a practical application.” (Response at pp. 8-9 (emphasis in original)).
	Examiner respectfully disagrees. Examiner refers Applicant to recent Federal Circuit opinions providing further guidance with respect to “integrating in a practical application,” as set out in the rejection above. 
Examiner notes the Applicant’s amendment clarifying “a plurality of observations associated with a consumer preference,” and the claim language directed to “classifying”, where “the first subset of the plurality of observations having a first variance level corresponding to a first consumer preference” and “the second subset of the plurality of observations has a second variance level corresponding to a first consumer preference”. (See claim 1, lines 6-15). 
One way to demonstrate integration under Prong 2 of Step 2A is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. MPEP § 2106.04(d)(1).
In this regard, the claim presents a classification solution to a consumer preference environment, which the Specification identifies where “[o]ne of the technical challenges in identifying clusters such as a group of consumers (or products) is identifying how 'close' consumers are to each other, or how far apart they are. Two consumers are 'close' when their dissimilarity or distance is small or their similarity is large.” (Specification ¶ 0005). An issue in consumer classification is “misclassification” of consumers and the product preferences. (See Specification ¶ 0047). 
However, the language of “associated with a consumer preference “ of the claims is simply a recitation of a technical field that does not go beyond generally linking the use of the judicial exception to a particular technological environment, and does not transform the claim into patent-eligible subject matter. Cf. Cosmokey Solns v. Duo Security, 15 F.4th 1091, 2021 USPQ2d 1003 (Fed. Cir 2021).
15.	With respect to Section 103, the Applicant argues “no combination of Gallivan '446, Rachevsky, Gallivan '995, and Gutta teaches or suggests ‘classifying a first subset of the plurality of observations in a first cluster based at least in part on the calculated [distance angular measure] DAM indicating a curvilinear boundary that separates the first subset of the plurality of observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of observations classified in a second cluster, the calculated DAM indicating that the second subset of the plurality of observations has a second variance level corresponding to a second consumer
Preference’ as recited in amended independent claim 1.” (Response at p. 10).
Examiner agrees. Weston is cited as teaching, inter alia, the feature of “indicating a curvilinear boundary”, as set out above in detail in the rejections thereto.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Stoean et al., "NONLINEAR EVOLUTIONARY SUPPORT VECTOR MACHINES. APPLICATION TO CLASSIFICATION," Studia Univ. Babes-Bolyai, Informatica (01 November 2006)) teaches a simpler design of the engine, built through the means of evolutionary computation, in the context of nonlinear support vector machines.
(US Patent 6990217 to Moghaddam et al.) teaches a small number of support vectors are determined from the training images. The support vectors identify a hyperplane.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122